    Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 1 of 37


                                            Pages 1 - 37

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Richard Seeborg, Judge

LAWRENCE OLIN, HAROLD NYANJOM,    )
SHERON SMITH-JACKSON, and         )
JANICE VEGA-LATKER,               )
individually and on behalf of     )
all others similarly situated,    )
                                  )
           Plaintiffs,            )
                                  )
  VS.                             )   NO. C 18-01881 RS
                                  )
FACEBOOK, INC.,                   )
                                  )
           Defendant.             )
                                  )

                              San Francisco, California
                              Thursday, May 23, 2019

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiffs:
                         BURSOR & FISHER PA
                         1990 North California Boulevard
                         Suite 940
                         Walnut Creek, California 94596
                   BY:   NEAL J. DECKANT, ESQ.

For Defendant:
                         LATHAM & WATKINS LLP
                         505 Montgomery Street, Suite 2000
                         San Francisco, California 94111
                   BY:   ELIZABETH DEELEY, ESQ.
                         NICOLE C. VALCO, ESQ.

Also Present:            Nikki Stitt Sokol
                         Assistant General Counsel
                         Facebook, Inc.

REPORTED BY:    Ana M. Dub, RDR, CRR, CCRR, CRG, CCG
                Official Reporter, CSR No. 7445
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 2 of 37        2
                                 PROCEEDINGS

1    Thursday - May 23, 2019                                       2:34 p.m.

2                           P R O C E E D I N G S

3                                  ---o0o---

4             THE CLERK:    Calling Case C 18-1881, Williams versus

5    Facebook.

6         Counsel, please come forward and state your appearances.

7             MS. DEELEY:    Good morning, Your Honor.      Elizabeth

8    Deeley from Latham & Watkins on behalf of Facebook, and I'm

9    joined at counsel's table by my colleague Nicole Valco of

10   Latham & Watkins and by Nikki Sokol of Facebook.

11            THE COURT:    Good afternoon.

12            MR. DECKANT:    Good afternoon, Your Honor.       This is

13   Neal Deckant from Bursor & Fisher for plaintiffs.

14            THE COURT:    Good afternoon.

15        So this is a motion to dismiss by defendant.         And there

16   are various issues here in terms of what is now the Second

17   Amended Consolidated Class Action Complaint.

18        Let me ask you to start by talking about the factual

19   challenge that Facebook is making as to plaintiffs' Article III

20   standing, the injury-in-fact notion, and whether or not they've

21   shown a sufficient basis, plaintiffs have.

22        And we have this declaration of Mr. Boval.        Am I

23   pronouncing it correctly?

24        The response that I see from the plaintiffs is just that

25   regardless of that, from a legal perspective, they've averred
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 3 of 37         3
                                 PROCEEDINGS

1    enough to establish Article III standing; and alternatively, if

2    that's not enough, we need more discovery.

3         So let's start with that.       And let me ask you,

4    Mr. Deckant.   Deckant?   Am I pronouncing that right?

5             MR. DECKANT:     It's Deckant, Your Honor, yes.

6             THE COURT:    Deckant.

7         What is your argument in response to this declaration from

8    the software engineering official at Facebook?

9             MR. DECKANT:     I think the Court got it correct.          Our

10   argument is that we're essentially being held to a summary

11   judgment standard here.    That declaration is dozens of pages.

12   It includes excerpts of source code.       It includes highly

13   factual-based arguments.    I believe that we're entitled to some

14   discovery in order to properly respond to those arguments.

15            THE COURT:    Well, you agree, though, when we're in --

16   first of all, let's get some ground rules agreed to.

17        In a 12(b)(1) context where the standing attack is a

18   factual attack, we can go outside the pleadings --

19            MR. DECKANT:     Correct.

20            THE COURT:    -- correct?

21            MR. DECKANT:     Yes.

22            THE COURT:    Everybody agrees with that.

23        And isn't it also more or less hornbook law that it is the

24   plaintiffs' burden to establish their Article III standing?

25   Right?
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 4 of 37   4
                                 PROCEEDINGS

1             MR. DECKANT:    Correct, Your Honor.

2             THE COURT:    Okay.   So how is it that you're being held

3    to an unfair standard?    I guess I'm not following why it didn't

4    behoove you, at this point, to present whatever counterfactual

5    presentation you could present to shoulder your burden to

6    demonstrate that you have standing.

7             MR. DECKANT:    Certainly, Your Honor.      Well, from a

8    facial perspective, as you've seen from our papers, it's our

9    argument that we do, in fact, establish standing and we have

10   proper allegations of standing.

11            THE COURT:    That's the difference between a facial and

12   a factual.

13            MR. DECKANT:    Of course.    Now, let me get to the

14   factual portion, Your Honor.

15        In order to respond to that declaration, we wanted to

16   obtain some discovery.    We, in fact, did serve timely discovery

17   requests to Facebook.

18        In February, Facebook produced 53 pages of documents,

19   total.

20        We then --

21            THE COURT:    Let me stop you again.

22        What I may be missing here is, a lot of the issues that

23   are presented in this declaration from Facebook are issues that

24   are going to the devices your own clients have.        So I don't

25   understand.   It's not a case where the discovery is -- where we
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 5 of 37        5
                                 PROCEEDINGS

1    have a circumstance that the discovery is uniquely and

2    exclusively in the hands of the defendant and therefore the

3    argument being, "Well, it's unfair to us; we should be able to

4    explore that before we're called to address this question."

5         You, presumably, can figure out issues related to the

6    devices on your side of the house.      So what discovery is it

7    that you need from them?

8             MR. DECKANT:    Well, the information from our own

9    device is just one datapoint.     We wanted to get additional

10   information about how the code is actually used and deployed.

11   That was the nature of our discovery requests.

12        Facebook produced a paltry production of documents, only

13   53 pages.

14        Facebook also had the contention that it was not obligated

15   to participate in discovery beyond the threshold issues.             We

16   actually filed a motion to compel about that.        The motion to

17   compel is set for hearing on June 13th.

18        We also hired some experts and disclosed those experts to

19   Facebook pursuant to the Northern District of California's

20   protective order.   Facebook made objections to our experts and

21   said that, for certain ones, we could not show them the source

22   code that was included in the Boval declaration.

23        So we've been trying to take these opportunities to

24   properly understand the Boval declaration and the various

25   factual arguments made by Facebook, and our efforts have been
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 6 of 37    6
                                 PROCEEDINGS

1    frustrated.

2         Now, I mean, the Court could argue that our plaintiffs

3    could just take a look on their phones and try to figure it out

4    for themselves, but our plaintiffs here are just regular

5    consumers.    They're regular people.    They're not experts in IT.

6    And we would like the ability to understand the type of factual

7    arguments made prior to responding to them.

8             THE COURT:    Okay.   Let me go to you, Ms. Deeley.

9             MS. DEELEY:    Yes.

10            THE COURT:    Yes, Ms. Deeley.

11            MS. DEELEY:    Thank you, Your Honor.

12        On the factual -- factual information that we put in,

13   there are three issues that we've put factual information on

14   that we believe, if plaintiffs had a valid basis for bringing

15   these allegations to begin with, there would and should be at

16   least some evidence, that plaintiffs have to at least come up

17   with some counter to what we have put ample evidence and

18   provided all the way through source code to.

19        Let me walk through those three critical things.

20        First, as Mr. Boval had in his declaration, none of these

21   plaintiffs ever installed Facebook Lite.       This is no surprise.

22   It wasn't even available in the United States until probably

23   two weeks before.

24            THE COURT:    I think Messenger and Facebook present

25   very different propositions.     I think your cleanest argument is
           Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 7 of 37       7
                                   PROCEEDINGS

1    with Facebook Lite, as I see.

2               MS. DEELEY:    Sure.

3               THE COURT:    But Messenger is a little messier, isn't

4    it?

5               MS. DEELEY:    Well, let me address that, Your Honor,

6    because, I mean -- and my point there is, just even bringing up

7    Facebook Lite, is there could be no starker example.           Again, if

8    you're going to say you downloaded something, you ought to know

9    whether you did or you didn't.       And there's no challenge to

10   that whatsoever.

11         The second point is, in the Messenger app, each of these

12   plaintiffs was presented with a consent screen seeking

13   permission to upload call and text history; and each of them,

14   according to Mr. Boval's declaration and the documents on these

15   plaintiffs that were provided in addition to that, show that

16   for each of them, where -- each of them for whom call and text

17   logs were collected for each device, that was turned on.

18         Third, in addition to the Facebook consent screen --

19              THE COURT:    Is that your two-step argument, that

20   because there's an additional, the Android operating system has

21   its own, effectively, consent part of the process and that,

22   therefore, you'd have to consent to that?

23              MS. DEELEY:    Well, there's two parts, Your Honor.

24              THE COURT:    Yes.

25              MS. DEELEY:    First --
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 8 of 37       8
                                 PROCEEDINGS

1              THE COURT:    There's your consent, your whatever --

2    however we characterize it, but the clicking that you would do

3    with respect to Facebook, and then an Android process as well.

4              MS. DEELEY:    Correct.   There's two separate processes.

5              THE COURT:    Right.

6              MS. DEELEY:    One is an in-application consent that

7    Facebook provides, not Android, not Google.

8         Separately, when you first -- when you either are

9    installing or, in some cases, whenever an application goes to

10   request the information, there is an Android prompt that is

11   also seeking permissions.

12        Now, I will get, in a moment, to:       Do we have a facial

13   attack on -- you know, on the issue of Android?        But let me

14   address what Your Honor was talking about in terms of what we

15   put in.

16        At a minimum, on these three points, if plaintiffs had any

17   basis for bringing these allegations, they ought to be able to

18   provide some evidence on their own behalf about what they did

19   and did not download, when they did and did not download it,

20   what they saw and didn't see when they downloaded it.         And, you

21   know, those go to these three core points.        We have some other

22   points in our factual attack, but these are threshold points,

23   Your Honor.

24        And the notion that these plaintiffs would need discovery

25   in order to determine these three points, all of which are
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 9 of 37        9
                                 PROCEEDINGS

1    alleged in their Complaint, not on information and belief,

2    Your Honor, there's a requirement under the rules that before

3    you put those allegations -- and we're a year out now.          This is

4    actually the Third Amended Complaint, a year out -- you have an

5    obligation to have some evidence to be able to make those

6    allegations --

7             THE COURT:    Well --

8             MS. DEELEY:    -- in the first place.

9             THE COURT:    -- the Boval declaration, which I have

10   read, gets quite detailed about the source code.

11        I know you don't want me to talk much about it, nor would

12   I be qualified to, in any event, but I know this is the keys to

13   the kingdom and you want it under seal and all of that.

14        But at the very least, because it is an affirmative

15   argument that is being advanced or at least affirmative facts

16   being presented by the defendants about their own source code,

17   shouldn't they have -- I know we're in, still, the pleading

18   stage and all of that, but at the very least, shouldn't they

19   have an opportunity to depose your declarants?        Because this is

20   all about your source code.

21            MS. DEELEY:    Well, this is exactly like the Foster

22   case, Your Honor.   We -- discovery is open.       They never asked

23   for Mr. Boval's declaration.

24        And as to -- they have --

25            THE COURT:    Deposition.
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 10 of 37       10
                                 PROCEEDINGS

1             MS. DEELEY:    Or, excuse me.     Thank you.    Deposition.

2         And as for the issue regarding their experts, they have

3    retained four experts.     There were two experts who worked for

4    former competitors of Facebook that we said, "No" -- and this

5    was in the protective order before it was signed -- "we cannot

6    provide our source code to people associated with" -- you know,

7    "that have just been working for our competitors."

8         There are two other experts that they have retained,

9    Your Honor, who have, I think, a combined over 30 years of

10   experience in source code.     Very -- you know, the C.V.s show

11   that they could be looking at this stuff themselves.          They have

12   not sought that discovery.

13        And as for the discovery of the source code, we provided

14   that to them.   And the source code will show you, here's what

15   the source code was before this option of allowing call and

16   text logs; here's what it is afterwards.

17        They haven't requested other source code from us.          What

18   they requested, Your Honor, was they requested documents

19   sufficient to show all notices for the collection of call and

20   text logs.   We've provided that to them.

21        So this is very much like the Foster case, where you

22   can't, on a 12(b)(1) motion, have a total dodge of the

23   factual -- of the factual information that defendants have

24   presented showing that you have not been injured.         There is --

25   under the Ninth Circuit, when that factual attack is filed,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 11 of 37   11
                                 PROCEEDINGS

1    plaintiffs must come forward with affidavits or declarations,

2    especially where, as here, at a minimum, on these core facts,

3    that ought to be something that lies in their control,

4    especially if they made these allegations to begin with.

5         And I will get to the issue about "Gee, you're raising it

6    to a summary judgment motion."      No, because here's the

7    difference.    If you go back and look at the case law -- and I

8    think a good case that sort of explains it is, the SafeAir case

9    kind of goes back and talks about this history and this issue

10   between 12(b)(1) and a summary judgment motion.

11        First of all, you must present some evidence to refute it

12   or do something to refute it.      Not only is there no evidence,

13   they didn't even make an argument refuting the information that

14   we put in.    So the first step is, you must come forward with

15   something.

16        Then, if there is an issue that is intertwined, an issue

17   of subject matter jurisdiction that is intertwined with a

18   substantive matter, and if there's evidence submitted that

19   creates a genuine issue of material fact, only then can

20   the Court not decide that issue; because, ordinarily, if

21   there's not an intertwined issue, the judge may decide -- even

22   if there's a genuine issue of material fact, the judge may then

23   come in and decide that genuine issue of material fact that

24   goes to the 12(b)(1) issue if it's not intertwined.

25        What the courts have been saying -- and this came up in
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 12 of 37   12
                                 PROCEEDINGS

1    the context, Your Honor, where summary -- where subject matter

2    jurisdiction was based on a federal question, you know, a

3    statute provided jurisdiction for the Court based on a federal

4    question.

5         And so when the defendants were coming forward and saying,

6    "There's no subject matter jurisdiction here because, by the

7    way, that statute, there is no liability under that statute;

8    therefore, the Court has no jurisdiction," you can see in that

9    context where it makes sense because, in that context, a court

10   would be deciding the ultimate issues, getting rid of the

11   federal claim, essentially, and plaintiffs would have nowhere

12   else to go.

13        So if you go back and look at the case law, it makes sense

14   here.   But nothing about that case law says at all that you get

15   to just punt the issue entirely and not deal with it.

16             MR. DECKANT:   Your Honor, we have challenged that with

17   our facial attack.    I know we're talking about the factual

18   arguments, but we have challenged the Boval declaration with a

19   facial attack.

20        We plainly allege that there's a consent screen that says

21   "Grant Facebook Messenger access to your contacts," but it does

22   not say "Your call and text metadata."

23        We also, at paragraphs 2 and 3 of the Complaint, cited

24   internal e-mails from Facebook employees saying that it would

25   be, quote, a pretty high risk to do from a PR perspective to
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 13 of 37   13
                                 PROCEEDINGS

1    scrape call and text logs without permission but that Facebook

2    would, nonetheless, quote, charge ahead and do it.

3         We also have additional e-mails in paragraph 3 of the

4    Complaint discussing scraping call and text logs, quote,

5    without subjecting Facebook users to an Android permission

6    dialogue at all.

7         Now, there is a dialogue that says, "Grant Facebook

8    Messenger access to your contacts," but it doesn't say "call

9    and text metadata."

10        Also, Ms. Deeley referenced an in-app disclosure screen.

11   We actually briefed that extensively in connection with the

12   first round of motion to dismiss briefing, and there's

13   significant evidence from the Ars Technica article, that this

14   case was based on, that that screen was not shown to Facebook

15   users during the class period.

16        The article says, quote, the screen -- there's actually a

17   picture of the consent screen in the Ars Technica article,

18   which was written well after the fact.       And the article says,

19   quote, the screen in the Messenger application offers to

20   conveniently track all your calls and messages, but Facebook

21   was already doing this surreptitiously on some Android devices

22   until October of 2017.

23            THE COURT:    I'm not sure how some article's statement

24   along those lines is one that can be accepted as -- what is the

25   basis for me to consider that?
           Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 14 of 37     14
                                   PROCEEDINGS

1               MR. DECKANT:    Well --

2               THE COURT:    It's hearsay, at the very best.        What is

3    it?

4               MR. DECKANT:    Well, it's a basis --

5               THE COURT:    Go ahead.

6               MR. DECKANT:    I'm saying, Your Honor, that it's a

7    basis for -- you know, that we should have the opportunity to

8    probe behind those statements and take some discovery and to

9    figure out so we can properly respond to 12(b)(1) arguments.

10              THE COURT:    So your argument is that because, in this

11   publication, it draws some conclusion -- we don't know what

12   it's based on -- you said, "Well, that gives us at least enough

13   reason to launch some discovery"?

14              MR. DECKANT:    Well, yes, Your Honor.       I'm also

15   responding to Ms. Deeley's statements that we did not dispute

16   at all the statements in the Boval declaration.

17              THE COURT:    Well, again, I'm not sure an article

18   succeeds in disputing it, quite frankly.

19              MR. DECKANT:    Okay.

20              THE COURT:    Okay.   Well, let's talk about some of the

21   other issues, because this is not the only one that we're

22   presented with here.

23         So as we've already discussed, there's the 12(b)(1)

24   factual challenge with respect to Article III standing, and

25   then we've kind of covered, in the course of that discussion,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 15 of 37   15
                                 PROCEEDINGS

1    the facial challenge issue.     And then you've got some other

2    arguments with respect to your dismissal motion.

3         So why don't you go ahead and outline some of them for me.

4    We don't -- I mean, they're all briefed.        There's the

5    back-and-forth about whether or not this Third Amended

6    Complaint gets over the threshold for 9(b) purposes, which was

7    certainly one of the issues from before.        I don't need to

8    hear -- I mean, I see your arguments going both ways.          I'll

9    assess them and we'll deal with it.

10        And then you have a bunch of -- Ms. Deeley, a bunch of

11   specific defects as to each of the claims for relief.          Why

12   don't you just highlight the ones you think would benefit from

13   some further comment, if any.      I mean, your briefing covers it

14   all but --

15            MS. DEELEY:    Sure, Your Honor.

16        So if I could, for example, on the fraud claim --

17            THE COURT:    Yeah.

18            MS. DEELEY:    -- it blends a little with 9(b); so I

19   won't get too far into that.

20        But what I would say is --

21            THE COURT:    Is this their new claim, the common law

22   fraud claim?

23            MS. DEELEY:    Correct, Your Honor.      And so, as we had

24   before -- and I don't think anything's changed there about the

25   allegations, you know, forming a unified course of fraudulent
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 16 of 37     16
                                 PROCEEDINGS

1    conduct.   But as to the fraud specifically, I think one of the

2    issues here that makes, you know, even responding to it tricky

3    is, is it a fraud or is it a fraudulent omission?         And there's

4    sort of a fudging of what that issue is, even in the pleading

5    itself.

6         You know, to the extent that plaintiffs are arguing that

7    this is a fraudulent omission, they certainly haven't pleaded

8    the elements of that because they've nowhere pleaded any facts

9    regarding duty.

10        And the case I would point Your Honor to -- we cited it in

11   our brief, but I think it lays it out pretty clearly, under

12   Ninth Circuit law, what would be required to assert a duty in

13   an omission case.    That's the Hodson v. Mars case, Your Honor.

14   It's Ninth Circuit 2018.

15        And it lays out how a plaintiff would have to assert a

16   duty here, none of which is alleged.       They must allege when the

17   defendant -- you know, failure -- excuse me.        To plead a duty

18   to disclose in a fraudulent omissions case, the plaintiff must

19   first allege that the omission was material.        The plaintiff

20   must plead that the defect was central to the product's

21   function; in this case, you know, was there something about the

22   omission of a consent screen that was critical to the workings

23   of the Messenger app.    And then, finally, they need to allege

24   one of the four LiMandri factors.

25        LiMandri is a California appellate court case, Your Honor,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 17 of 37       17
                                 PROCEEDINGS

1    in which they laid out four factors under duty to disclose.

2         It would be when the plaintiff's a fiduciary, what I'll

3    call the exclusive knowledge prong, which only arises under

4    this Ninth Circuit case law, again, in very unique

5    circumstances where it goes to either a safety issue or some

6    core functionality.

7         When the defendant actively concealed something from the

8    plaintiff.    Again, this goes to the Hodson factors.        Is it one

9    of those core features.

10        And then --

11            THE COURT:    Let me just ask Mr. Deckant.

12        Is this an omissions case, your fraud claim, or is it a

13   misrepresentation case?

14            MR. DECKANT:    I think it blends elements of both.          I

15   would probably say it's more so a misrepresentation case, but

16   there is --

17            THE COURT:    Of course, if it's a misrepresentation

18   case, then you do need the who, what, where, when.         And you say

19   you've done that.

20            MR. DECKANT:    Correct, Your Honor.      As discussed in

21   our 9(b) section, we --

22            THE COURT:    Okay.   All right.

23            MS. DEELEY:    Well, and then to that point, Your Honor,

24   I'd say, if this is an affirmative misrepresentation case,

25   what's plainly missing here is any representation by Facebook,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 18 of 37   18
                                 PROCEEDINGS

1    because the prompt that they are claiming that they saw is an

2    Android prompt.

3         This is -- you know, you can go back to their prior

4    briefing where they've acknowledged this.        They can't -- once

5    they sort of made that assertion to the Court, it's something

6    they're not going to back out on.

7         And I don't think that is a reasonable dispute, that

8    somehow that that was emanating from Facebook or that Facebook

9    wrote that as opposed to Android.      They certainly haven't, you

10   know, asserted how that is.

11        On the scienter element, I don't have much to say about

12   it; but basically, it doesn't even -- I don't even know if it

13   gets to Twombly/Iqbal.     It's like exactly what you would just

14   put in as a boilerplate assertion there.

15        As for -- let me just --

16            THE COURT:    Scienter can be pled different than the

17   other elements under -- again, going to the 9(b) analysis,

18   scienter is the one that you can aver generally.

19            MS. DEELEY:    Agreed, Your Honor.      But this one is so

20   much just cut and paste from -- you know, from the elements of

21   a fraud claim that -- and, you know, again, this is classic,

22   not even 9(b), but Twombly/Iqbal.

23        More importantly, let me say this one thing, because I do

24   want to address it since Mr. Deckant did.        On these e-mails,

25   these excerpted e-mails that were, you know, reported in the
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 19 of 37       19
                                 PROCEEDINGS

1    press --

2               THE COURT:    The PR e-mails?

3               MS. DEELEY:    I'm sorry?

4               THE COURT:    The e-mails about "This is bad PR"?      Those

5    are the ones you're talking about?

6               MS. DEELEY:    Yeah.    The e-mails that are in the

7    Complaint, Your Honor.      Portions of those e-mails have been

8    excerpted into the Complaint.       These are e-mails that were, you

9    know, provided to someone in violation of a protective order.

10        But setting all those issues aside, there's nothing about

11   these cherrypicked e-mails and, sort of, the spin that

12   plaintiffs have put on it.        Messenger's not mentioned in any of

13   those e-mails.   Neither is Facebook Lite, for that matter.

14   There's nothing in these e-mails that suggests that this is

15   what we have done.      This is an excerpted communication.

16        More importantly, if you look closely at those e-mails --

17              THE COURT:    Don't they aver, though, that that's what

18   they do pertain to?      And at this stage, for pleading purposes,

19   can't they, assuming that they, in good faith, can make that

20   averment?

21              MS. DEELEY:    I don't see how you can get that from the

22   face of these, that this is talking about the Messenger

23   application or the Facebook application --

24              THE COURT:    No, no.    I understand your point.    But

25   what I'm asking -- and I'll go back and look at the averment,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 20 of 37         20
                                 PROCEEDINGS

1    but they're contending that it does pertain to that, and they

2    have to have a good faith basis for making that averment.             But

3    haven't they made it?    They've got these e-mail excerpts --

4              MS. DEELEY:   There's no plausible inference from that,

5    I think, from these e-mails.

6         And what's more important, Your Honor, if you look at them

7    carefully, they also reference a NUX screen.        And if you go

8    back to Mr. Boval's declaration, NUX is a --

9         What is NUX?    I'm trying to remember.

10             MS. VALCO:    New user experience.

11             MS. SOKOL:    New user experience.

12             MS. DEELEY:   New user.    Thank you.

13        New user experience.     That's the --

14        But that is exactly referring to the consent screen.             If

15   you look at the code in Mr. Boval's declaration, that's exactly

16   referring to the consent screen that it was saying Facebook

17   provided.   So, again, these are -- you know, to make that leap

18   from cherrypicked e-mails, I think, is a step too far.

19        Moving off of scienter, on the justifiable reliance point,

20   their justifiable reliance is:      We wouldn't have downloaded

21   these applications if we had known about this consent issue.

22        Well, they don't even establish that they chose to -- I

23   mean, they downloaded these applications, according to their

24   own -- their own allegations, before they even saw the consent

25   screen.   And none of them said, "Gosh, I got rid of these
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 21 of 37          21
                                 PROCEEDINGS

1    applications, never used them again afterwards," or anything to

2    suggest that their use of Messenger app was somehow tied to

3    this.   And, again, it's just more boilerplate.

4         And on the damages --

5               THE COURT:    You're saying they would need to aver that

6    upon discovery that the information was scraped, that they then

7    said, "I'm not using this anymore"?

8               MS. DEELEY:    Well, they're tying it to their use of

9    the Messenger app.      They're saying, "I would never have

10   downloaded it had I known this."

11        And they downloaded it before providing any consent.             None

12   of them suggest that "Gosh, I got rid of this app now because I

13   don't want it," which they wouldn't need to because you can

14   just turn off that feature.

15              THE COURT:    Maybe this is a misunderstanding on my

16   part of how this worked, but isn't it that upon downloading the

17   app, that's when the information, according to plaintiffs, gets

18   scraped?

19              MS. DEELEY:    According to plaintiffs' --

20              THE COURT:    Right?

21              MS. DEELEY:    -- allegations, they downloaded the app,

22   and then they got an Android Messenger screen, and then that's

23   when it got scraped.

24              THE COURT:    I understand.   But I'm trying to

25   understand your point that somehow you find it significant that
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 22 of 37   22
                                 PROCEEDINGS

1    there is no averment in here that says, "Well, I stopped using

2    this now because it's thwarted my purpose" or what have you.

3    And I'm not sure why they would need to do that.

4             MS. DEELEY:    Well, if they're saying that the whole

5    reason they downloaded this app is this, you know, deception

6    about the consent screen -- which is what they're saying --

7    they're saying, "We would never have downloaded the app" --

8             THE COURT:    They're saying that they were not

9    advised -- they were kept in the dark as to what was going to

10   happen upon their downloading of this app and that was

11   deceptively kept from them; and had they known, they wouldn't

12   have downloaded the app.

13        Isn't that your argument?

14            MR. DECKANT:    Yes, Your Honor.

15        And also, when the app is installed, it then, at that

16   moment, scrapes all of your prior texts and call metadata at

17   that moment that you first install it.

18            THE COURT:    Right.    So the fact that they may continue

19   to use it later on, I'm not sure why that goes one way or the

20   other to whether or not they had a claim in the first instance,

21   which is premised on this idea that they were deceived in the

22   process of downloading the app.

23            MS. DEELEY:    Right.    But I think if you look at the --

24   and I think this was one that we cited in our reply brief, the

25   In Re Adobe case, which sort of gets to this point where "Gee,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 23 of 37      23
                                 PROCEEDINGS

1    I" -- there's nothing to suggest that their use of this

2    application, if they weren't going to download it, it was any

3    different after they learned of this or even now.         And so

4    that's sort of my point.

5         If you were --

6             THE COURT:    Okay.

7             MS. DEELEY:    Yeah.   And on the issue of damages,

8    there's certainly no explanation of how they were damaged with

9    any --

10            THE COURT:    Well, they've got some -- they say they

11   can -- their experts will monetize the information to --

12   what? -- 0.05, or something or other, per person.         I mean, they

13   have a theory.   Now, whether or not the theory is going to work

14   is another question.

15            MS. DEELEY:    Well, again, we're still in 9(b) land

16   here, though.    And I know that you're talking about the

17   allegation that there's a market for these call and text logs

18   of five cents for a call and text log.

19        What they don't allege is, number one, that they ever

20   would have sold them.    I mean, they're only damaged if they

21   would have sold these things and somehow lost money as a

22   consequence, which, by the way, runs headlong into their

23   privacy assertion that "Gee, these things were private."

24        The notion that they would --

25            THE COURT:    You know better than I do.       These issues
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 24 of 37   24
                                 PROCEEDINGS

1    are interesting, hot issues of the moment.

2         But the question is, from the plaintiffs' perspective,

3    they'll say there's value in this information, as reflected by

4    the fact that it is then incorporated into the advertising

5    revenue process of your client and that, therefore, it almost,

6    by definition, has value because that's what they're using to

7    generate -- that's what Facebook's using to generate,

8    ultimately, its revenue.

9              MS. DEELEY:    Well, they haven't said how they're

10   somehow -- how any conduct by Facebook has deprived them of

11   that.

12        If it's worth five cents and there's this market for their

13   individual call and text logs, then go sell it to Google or

14   LinkedIn or Amazon or whoever else if it actually --

15             THE COURT:    I'm trying to understand your argument

16   that to suggest that there is no value to it is belied, to some

17   extent, on sort of just a high-level analysis, it's belied by

18   the fact that there's a reason why, according to them, you did

19   this.   You want this information.      And the information is

20   useful to you in ultimately generating the revenue that you

21   generate.

22             MS. DEELEY:    Fair.   But the fact that it may or may

23   not have value doesn't mean that plaintiffs actually suffered

24   an injury or were damaged by that.

25             THE COURT:    I understand.
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 25 of 37    25
                                 PROCEEDINGS

1               MS. DEELEY:    In order for them to suffer an injury or

2    be damaged by that, there has to be some availment of them that

3    they were deprived of.     And that's --

4               THE COURT:    I understand.

5               MS. DEELEY:    Okay.    So those are sort of my points

6    on --

7               THE COURT:    Okay.    All right.

8               MS. DEELEY:    -- the fraud.

9               THE COURT:    Well, I'll give you an opportunity to

10   respond.   And then I had a question right from the beginning of

11   the discussion that I want to get back to.

12        But go ahead, Mr. Deckant.

13              MR. DECKANT:    Okay.    Certainly, Your Honor.

14        For the fraud claim, Ms. Deeley argued that the prompt

15   received that grants Facebook Messenger access to your contacts

16   is an Android prompt and not a Facebook prompt.

17        That prompt does appear to be delivered through the

18   Android operating system, but the way the app is programmed,

19   the app is set up to make that prompt request.         I don't think

20   that is correct that that is purely an Android prompt and

21   Facebook had absolutely nothing to do with it.

22        When app developers create their apps, they can determine

23   what types of permissions the apps request.        And when you want

24   an app to request certain types of permission, you can set it

25   up so that the operating system makes the prompt on the app's
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 26 of 37      26
                                 PROCEEDINGS

1    behalf.

2         It's like if you save a file in MS Word and you click the

3    "Save" button and a dialogue box comes up and it says, "Hey,

4    where do you want to save this document to?"        That's not just a

5    Windows or Microsoft prompt.      That was actually requested by

6    Microsoft Word through the program functionality.

7               THE COURT:    So it becomes theirs by virtue of their

8    triggering it?

9               MR. DECKANT:    Yes.   Exactly correct, Your Honor.

10        Next, as far as scienter, you're correct.         Scienter can be

11   alleged generally.      I think with the Facebook internal e-mails

12   alleged in paragraphs 3 and 4 of the Complaint, we do have a

13   good faith basis to allege scienter.       Like you said, it can be

14   alleged generally.

15        As far as justifiable reliance goes, the standard

16   allegation for reliance and the rule under California law is

17   that you would not have entered into a transaction had the true

18   facts been known.    And that's exactly what our plaintiffs have

19   alleged.   They allege that they would not have downloaded and

20   installed the Facebook Messenger apps had they known of

21   Facebook's data-scraping practices.       So we do meet every single

22   standard for fraud.

23        Now, as for damages, currently we're just talking about

24   the so-called diminution in value theory of the plaintiffs'

25   personal data.
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 27 of 37   27
                                 PROCEEDINGS

1         I'd also like to note that we have two other prongs where

2    we can establish damages.     One prong is an inherent privacy

3    violation.    That's established in the Ninth Circuit's

4    Van Patten case.    If a privacy violation is sufficiently

5    severe, the very nature of the violation can, in fact, confer

6    standing and damages.

7         The third type of damages that are available to us is the

8    use of the phone's resources; namely, use of the hard drive

9    space.   CPU RAM, right.

10             THE COURT:   Right.

11             MR. DECKANT:   Now, in their briefing, they make an

12   argument that de minimis damages are unavailable, and they make

13   that argument in reference to the loss of value on the personal

14   data prong.    They don't make that argument in regards to the

15   other two prongs.

16        They said in their briefing that the standard for

17   establishing resource depletion is whether the resource

18   depletion is systematic and frequent.       That does, in fact,

19   appear to be the case here.     The apps on the phone continue to

20   monitor your call and text records and, on an ongoing basis,

21   transmit those records to Facebook.       That is the very

22   definition of systematic and frequent.

23        And as far as the purported requirement that plaintiffs

24   have to go and try to sell their data on the open marketplace,

25   we've cited ample case law in our briefing that that's not
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 28 of 37   28
                                 PROCEEDINGS

1    actually a required allegation.      You don't need to have a

2    plaintiff try to sell their data to allege the data has value

3    and the value of the data was diminished by defendant's privacy

4    violations.

5             THE COURT:    Okay.    Let me just loop back all the way

6    to the beginning of our discussion, and that's when Ms. Deeley

7    and I were discussing the differences between your claims that

8    are associated with Messenger and your claims associated with

9    Facebook Lite.

10        And her point was that, at the very least, with respect to

11   Facebook Lite, there's simply a fairly stark factual problem

12   that you have, which is, according to them, your clients never

13   downloaded the app.

14        Is there really -- I mean, that's sort of a pretty clean

15   question, and that's one that you would know because you know

16   your -- or you have access to that information.

17        Having, now, the benefit of that comeback from them, are

18   you still maintaining that claim associated with Facebook Lite?

19            MR. DECKANT:    Yes.    We believe that our clients did,

20   in fact, download Facebook Lite.      I understand the Boval

21   declaration says they didn't.      I understand there's a factual

22   dispute here.    But we do maintain that certain of our clients

23   downloaded and installed Facebook Lite.

24            THE COURT:    How are you -- so how's that -- how do you

25   plan to present facts, counterfacts?       What facts are you going
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 29 of 37     29
                                 PROCEEDINGS

1    to present, and why weren't they presented?

2             MR. DECKANT:    Well, during discovery, we'd want to

3    uncover additional information about any records.

4             THE COURT:    No, no, no.    I'm not going to let you go

5    that way.

6             MR. DECKANT:    Okay.

7             THE COURT:    Because your statement is that "We dispute

8    this because my clients say that they downloaded this."

9             MR. DECKANT:    That's right, Your Honor.

10            THE COURT:    Okay.   So at the very least, I need

11   something.   I would have -- they should declare when they did

12   it and how they did it and the like.

13        I mean, you can't just say, "Oh, we're going to do some

14   more discovery," because that just is a non sequitur when

15   you're saying it's information you have.

16            MR. DECKANT:    Your Honor, we just went with the

17   typical standard of a complaint, good faith basis.         We did not

18   have client declarations, but we did use information provided

19   by the clients in alleging that they downloaded and installed

20   Facebook Lite.

21            THE COURT:    Okay.   I'm not sure that was the right

22   decision, but okay.

23        So anything further that you need to tell me?

24            MS. DEELEY:    Just a few quick points on that.

25        To the extent that there is information, we have requested
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 30 of 37     30
                                 PROCEEDINGS

1    it starting back in January -- it's not been provided to us --

2    on that Facebook Lite or any of the other Messenger apps, when

3    they downloaded it, et cetera, which we've been asking for.

4         I will -- just a quick point.       The points that I believe

5    Mr. Deckant was raising with respect to damages, I was

6    discussing damages in the context of fraud.        I think he went to

7    the standing points, which are also there.

8         I will say this:    You have our briefing on the issue of

9    what is required of allegations to state an economic injury.

10   On the privacy injury, which we didn't touch upon, I would

11   urge, just reference the Ninth Circuit decision in Clark and

12   the decision in Kahan about what is required to be stated,

13   which is not just "I had a privacy injury," but you must state

14   how it is that you have been injured by either the collection

15   or the disclosure of the information at hand.

16        And what we have here, plaintiffs have already, by their

17   admissions, said, "Hey, we gave consent to provide contacts."

18        What you're talking about here is the incremental

19   additional information about the time, the duration, et cetera,

20   of calls and text logs.     And there's not a single allegation in

21   the Complaint about how it is that that incremental additional

22   information is -- how it is that that creates a privacy injury.

23        And I think under the Ninth Circuit law that you see, and

24   then there's numerous cases under it, where you have

25   geo-location information that has been provided, you know,
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 31 of 37    31
                                 PROCEEDINGS

1    usernames, e-mails, et cetera -- and I can run through the

2    cases.   I think they're cited in our brief, Your Honor.         I'm

3    happy to --

4               THE COURT:    Are any of these claims for relief --

5    and I'm thinking now the Computer Data Access and Fraud

6    California statute and perhaps some of the others, the

7    statutory claims.    I guess that's the only statutory claim.

8    Does that have statutory damages as an option?

9               MS. DEELEY:    In terms of the -- which case,

10   Your Honor?    In terms of the CDAFA claim?

11              THE COURT:    Does CDAFA have a statutory damage?

12              MS. DEELEY:    I don't believe so, Your Honor.      But I

13   also think for that one, you have to -- that requires an

14   economic injury.    So you cannot rely just on a privacy injury

15   for that.   The privacy injury -- and the same is true for the

16   fraud claim.    The privacy injury, the reason I addressed it,

17   because I had not brought it up before, is --

18              THE COURT:    The fraud claim -- which fraud claim are

19   you talking about?

20              MS. DEELEY:    The common law fraud claim.     It has to

21   have some --

22              THE COURT:    Yeah.   Well, that wouldn't have statutory

23   damages.

24              MS. DEELEY:    I'm sorry?

25              THE COURT:    That would not have statutory damages.
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 32 of 37     32
                                 PROCEEDINGS

1               MS. DEELEY:    No, Your Honor.

2               THE COURT:    So what I'm asking about is -- the reason

3    I ask is that sometimes, if you've got a statutory violation

4    and you have difficulty with being able to articulate a damage

5    theory, or one, certainly, that could be considered on a

6    class-wide basis, the alternative is to look to a statutory

7    damage.

8         And you're just --

9               MS. DEELEY:    Right.

10              THE COURT:    That's why I asked about the California

11   statute.

12              MS. DEELEY:    Yeah, I don't believe so.

13              THE COURT:    You're telling me, well, it has to do with

14   only economic damage anyway; so you wouldn't have a privacy

15   violation of that statute --

16              MS. DEELEY:    Right.

17              THE COURT:    -- that would then be liquidated with a

18   statutory damage remedy --

19              MS. DEELEY:    Correct.

20              THE COURT:    -- is what you're telling me.

21        And that's fine.

22              MS. DEELEY:    Correct.

23              THE COURT:    Okay.   All right.   Anything further,

24   Mr. Deckant?

25              MR. DECKANT:    Yes, Your Honor.    In brief, we allege an
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 33 of 37   33
                                 PROCEEDINGS

1    economic injury in the form of resource depletion of their

2    phones.

3              THE COURT:    I understand that.

4              MR. DECKANT:   As long as you have any amount of

5    damages, that confers standing.

6              MS. DEELEY:    I think we've addressed that in our

7    briefing, Your Honor, on the resource depletion and what's

8    required to actually -- what allegations are required to be set

9    for that.    We have, again, boilerplate allegations on that,

10   numerous cases that we've cited explaining that you need more

11   than that.

12        I would also -- if I can indulge Your Honor one moment on

13   the Android permission issue that Mr. Deckant raised.

14             THE COURT:    Yes.   Whether or not you trigger it and

15   it's yours.

16             MS. DEELEY:    It's not --

17             THE COURT:    The Pottery Barn, "You broke it and you

18   own it" or whatever.

19             MS. DEELEY:    Right.   And, you know, I'd refer

20   Your Honor to the -- I believe it's Exhibit B to Ms. Valco's

21   declaration, which is the Android Developer Guide.

22        We sought judicial notice of it -- Mr. Deckant didn't

23   oppose our judicial notice of that guide -- because it has

24   explanations in there about how it works.

25        It goes, Your Honor, to our facial --
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 34 of 37   34
                                 PROCEEDINGS

1             THE COURT:    I'm very averse to -- you're going to now,

2    I warn you, get me on my high horse about, judicial notice is

3    so overused in motions at the pleading stage, and it is -- I

4    hear you.   I hear you telling me that they didn't oppose it.

5         But just from the description of what you want me to take

6    judicial notice of, I am very skeptical of taking judicial

7    notice of material other than "This document was filed on this

8    date," or something along those lines.

9         You're talking about asking me to take judicial notice of

10   substance of discussions about how something operates, and I'm

11   very leery of doing that.

12        But go ahead.

13            MS. DEELEY:    Fair enough, Your Honor.

14        But what I will say is, based on their own allegations and

15   what they've asserted, there's nothing in their allegations

16   that says that Facebook was driving the language of those

17   prompts; that Facebook was driving how Android decided to

18   present those prompts to users, either under the old versions

19   or the more recent versions that they've talked about.

20        So I just -- you know, and I haven't seen any support for

21   their theory that on those kind of thinly pled facts, that you

22   can take someone else's statement and make it a statement of

23   Facebook, where they haven't alleged any sort of theory about

24   how, you know, Facebook was -- how there was any authorization

25   to do that.
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 35 of 37     35
                                 PROCEEDINGS

1               THE COURT:    Putting aside this judicial notice

2    issue --

3               MS. DEELEY:    Yeah.

4               THE COURT:    -- it's your contention that, first of

5    all, they haven't -- your first line of attack, as I understand

6    it, is they haven't done what they need to do to flesh out this

7    suggestion that the Android prompt is somehow triggered by

8    Facebook.   You just say they have to do more than what they've

9    done to even make that claim.

10        And then you're also saying that factually, putting aside

11   whether or not I would take judicial notice of it, you think

12   factually it's wrong?

13              MS. DEELEY:    Correct, Your Honor.    In fact -- and this

14   is why -- and I mentioned this in our prior motion to dismiss

15   argument.   This is why the timing of when these plaintiffs

16   downloaded this feature on their phones and when they

17   downloaded it on any additional devices, why that timing is so

18   important, because under their theory, Facebook -- you know,

19   first of all, the prompts that they claim that they saw, if you

20   look at the Android Developer Guide -- and I hear Your Honor on

21   the judicial notice but -- those prompts were only provided in

22   later versions of Android which did not have the vulnerability

23   that plaintiffs assert happened.

24        And as to their allegations that Facebook then somehow did

25   a workaround, again, you could not get those prompts unless you
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 36 of 37     36
                                 PROCEEDINGS

1    were using a later software developer kit, Software Developer

2    Kit 23 and on, to get technical.

3              THE COURT:    But I thought you were relying on the fact

4    that there was that set of prompts from Android.

5              MS. DEELEY:    Those set of prompts that plaintiffs

6    allege could only have occurred in a version of Android, an

7    operating system version, that did not allow -- did not allow

8    app developers to also collect call and text logs along with

9    the contacts.

10        So their entire theory of the case here that there is a

11   vulnerability --

12             THE COURT:    I understand.

13             MS. DEELEY:    Okay.

14             THE COURT:    I understand.

15        Final comments.

16             MR. DECKANT:    Okay.   Going back to Ms. Deeley's

17   arguments about the exact prompt and whether it was under the

18   version of Android installed by the clients in the class period

19   of time, that's going back to the factual argument.          We've

20   discussed that at length in this hearing already.

21        As far as whether the prompt that is displayed is a

22   Facebook prompt or an Android prompt, we've already discussed

23   this.   I think the Complaint is perfectly clear.        We have a

24   fraud claim based on a misrepresentation.        We allege the prompt

25   is false and misleading.     We plainly allege that it's a
         Case 3:18-cv-01881-RS Document 115 Filed 05/24/19 Page 37 of 37   37
                                 PROCEEDINGS

1    Facebook prompt.    I think we meet the pleading standards there.

2              THE COURT:    Okay.   So I'll take the matter under

3    submission and give you an order.

4              MS. DEELEY:    Thank you, Your Honor.

5              MR. DECKANT:   Thank you, Your Honor.

6                   (Proceedings adjourned at 3:20 p.m.)

7                                    ---o0o---

8

9                           CERTIFICATE OF REPORTER

10             I certify that the foregoing is a correct transcript

11   from the record of proceedings in the above-entitled matter.

12

13   DATE:    Friday, May 24, 2019

14

15

16

17           __________________________________________________

18           Ana M. Dub, CSR No. 7445, RDR, CRR, CCRR, CRG, CCG
                   Official Reporter, U.S. District Court
19

20

21

22

23

24

25
